Citation Nr: 1736129	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  11-32 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected mild degenerative changes of the right lateral joint space narrowing with a 1 cm calcified density in the anterior intercondylar notch of the right knee.

2.  Entitlement to an initial rating in excess of 10 percent for mild degenerative changes of the right lateral joint space narrowing with a 1 cm calcified density in the anterior intercondylar notch of the right knee.


REPRESENTATION

Veteran represented by:  Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from September 1988 to January 1993.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 (left knee) rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Puerto Rico and an August 2009 (right knee) rating decision by RO in Atlanta, Georgia.  This case was previously in the jurisdiction of the Puerto Rico RO.  The case has been transferred and is now in the jurisdiction of the Atlanta, Georgia RO.

This matter was previously before the Board and was remanded in March 2016 for further development. 

The claims file is now entirely in VA's secure electronic processing system, Virtual VA and Veterans Benefits Management System (VBMS).

The issue of entitlement to an initial rating in excess of 10 percent for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Osteoarthritis of the left knee was not shown in service or for many years thereafter, and the most probative evidence indicates that the Veteran's current conditions affecting the left knee are not related to the reported in-service injury or to any service-connected disability.  





CONCLUSION OF LAW

The criteria for the establishment of service connection for a left knee disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014), 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016). 

The case was remanded in March 2015 in part because the Veteran did not receive proper notice.  VA sent the Veteran VCAA notice in April 2016 in compliance with the Board's remand directives.  The duty to notify is satisfied.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

VA's duty to assist under the VCAA includes helping veterans to obtain service treatment records and other pertinent records, including private medical records.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c) (2016).  The claims file contains the Veteran's service treatment records, private treatment records, and VA medical records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c) (2016).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A, 38 C.F.R. §§ 3.159 (c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The claim was remanded in March 2016 to obtain an addendum opinion.  An addendum opinion was provided in April 2016.  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  However, "there is no reasons or bases requirement imposed on examiners."  Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The April 2016 addendum along with the March 2015 exam gives a thorough explanation of the findings.  The Board finds that the VA examination and addendum opinion provided are adequate under the law.

All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2016).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.

II.  Legal Criteria

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) a current disability, (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury, and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).

The evaluation of evidence generally involves a three-set inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007): Charles v. Principi, 16 Vet. App. 370 (2002).  Laypersons have been found not to be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016) (providing, in pertinent part, that reasonable doubt will be resolved in favor of the veteran).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

III.  Analysis

The Veteran is currently diagnosed with osteoarthritis of the left knee.  Therefore, the Veteran has a current disability as required by 38 C.F.R. § 3.303 (2016).  

The Veteran contends that the osteoarthritis of his left knee is a result of him favoring his service-connected right knee.  The Veteran has complained on multiple occasions that he has pain in his left knee.  The Veteran has stated he has had left knee pain since 1992.  The Veteran has stated that he can't do high impact exercises because of his knees (See February 2009 Medical Records), can no longer run, jump, or play basketball and has pain on movement (See March 2015 VA Examination).  The Veteran has stated that his left knee swells up and that his left knee sometimes gives way and locks up.  The Veteran has reported that he wears a brace on his left knee and that sitting longer than 30 minutes causes him more pain.  

The Veteran's medical records show he has been seeking medical treatment for his left knee since 2007.  Medical records from 2007 to the present show that the Veteran continues to have pain in his left knee.  

In a March 2015 VA examination, the examiner stated the Veteran's left knee condition was not caused by his service-connected right knee because a cause and effect relationship between contralateral knee joints have not been established by the preponderance of the medical literature.  

In an April 2016 addendum to the March 2015 VA examination, the examiner further explained the March 2015 opinion.  The examiner stated that it was less likely than not (less than 50 percent probability) that the claimed left knee condition had onset during military service or was otherwise related to service because the Veteran's service treatment records (STRs) were silent for any left knee conditions or complaints of left knee pain during service and the Veteran's medical records were silent for any left knee conditions or complaints during the one year after discharge.  The examiner also opined that the left knee condition was less likely than not (less than 50 percent probability) proximately due to, the result of, or aggravated by the Veteran's service-connected right knee condition.  The examiner reiterated the rationale from the March 2015 VA examination, stating that a cause an effect relationship between contralateral knee joints have not been established to date by preponderance of the medical literature.  The examiner went on to address the Veteran's contentions that favoring his right knee had led to his left knee condition, opining that it would be resorting to mere speculation to state that the right knee caused arthritis of the left or that favoring, putting more pressure on the left knee caused arthritis or even aggravated the left knee arthritis.  Lastly, the examiner noted several of the most common causes of osteoarthritis of the knee, including age, weight, heredity, gender, repetitive stress injuries, athletics, and other illnesses.  The examiner then stated: "This Veteran BMI 44.46 (height 75 inches and weight 355 on February 13, 2015) - based on the literature, his obesity is more likely the cause of his left knee condition as he denies trauma.  A BMI over 30 equals obesity; his BMI is 44.46."

While the Veteran states his left knee condition was incurred in service or was aggravated by service, the most persuasive medical evidence does not show that there was an in service event or injury that caused the Veteran's left knee osteoarthritis.  The Veteran is competent to state when he started experiencing knee pain.  The Veteran is also competent to report the symptoms of his knee pain.  These statements, however, must be weighed against the medical evidence.  While the Veteran contends he first began experiencing knee pain while in service, his STRs are negative for any treatment of knee pain.  Additionally, the Veteran's medical records show he did not seek treatment for his left knee until years after he was released from service.  Lastly, the April 2016 examiner noted that the most likely cause of the Veteran's left knee osteoarthritis was not an event in service, but rather more likely due to the Veteran's weight.  Because there is no in service incurrence of the Veteran's left knee condition, direct service connection is not warranted.  

While arthritis is one of the presumptive diseases discussed in 38 C.F.R. § 3.303 (2016) that qualifies for a relaxed evidentiary standard, the most persuasive medical evidence shows that symptoms of the Veteran's left knee disability did not manifest within one year from discharge.  Again, while the Veteran is competent to testify as to when and how his left knee pain started, these statements must be weighed against the other evidence.  The preponderance of the evidence does not show chronicity of the condition in service and does not show continuity of symptomatology.  The Veteran's STRs and medical records within one year of his discharge do not show any complaints from the Veteran regarding a left knee condition and the Veteran's treatment records after his release from service do not show continuing treatment of his left knee within one year from his discharge.  Therefore, the Veteran does not qualify for service connection under 38 C.F.R. 
§ 3.303 (2016).  

The Veteran does not qualify for service connection under a theory of secondary service connection.  The most persuasive evidence does not show that the Veteran's left knee condition was caused by or aggravated by his right knee condition.  While the Veteran is competent to discuss his symptoms, including his pain and the activities he is no longer able to perform due to his left knee condition, the Veteran is not competent to attribute those symptoms to any medical condition.  The medical evidence, specifically the April 2016 examination, shows that the preponderance of medical literature does not support a cause and effect relationship between contralateral knee joints.  Additionally, the April 2016 examiner explained the most likely cause of the Veteran's left knee pain to be his obesity.  Because the Veteran's left knee condition is not caused by or aggravated by his service-connected right knee disability, the Veteran does not qualify for service connection on a secondary basis.

Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57(1990).


ORDER

Entitlement to service connection for a left knee disorder, to include as secondary to service-connected mild degenerative changes of the right lateral joint space narrowing with a 1 cm calcified density in the anterior intercondylar notch of the right knee is denied.


REMAND

In Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims (the Court) held that to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59 (2016).  The final sentence of section 38 C.F.R. § 4.59 (2016) directs that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. 

During the pendency of the appeal for the Veteran's right knee disability, he has undergone VA examinations in July 2009, October 2011, and March 2015. However, closer inspection of those examinations shows that they do not include all the required testing pursuant to 38 C.F.R. § 4.59 (2016) and Correia.  The VA examinations for the Veteran's right knee provided range of motion values but it is not apparent whether pain during active and passive motion was described, or whether pain on weight bearing was observed.  Furthermore, while the March 2015 VA examination describes pain in weight-bearing, it is also unclear whether pain during active and passive motion was described.  As such, a new VA examination is needed.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any of the Veteran's outstanding medical records and associate them with the claims file.

2.  The AOJ should ask the Veteran to submit any other evidence he has regarding his right knee condition.

3.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected right knee disability. The entire claims file should be reviewed by the examiner.

All signs and symptoms necessary for rating the Veteran's right knee disability should be reported in detail.  The examiner should also detail all current functional impairment from the Veteran's right knee disability, to include any impact on occupational functioning.

The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with the range of the opposite undamaged joint.  If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, s/he should clearly explain why that is so.

The examination report should include a complete rationale for all opinions expressed.

4.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


